Citation Nr: 0526194	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The correct ending date for the basic 10-year period of 
eligibility for receiving educational assistance under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service from February 1974 to 
February 1978 and February 1982 to February 1999, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  
FINDINGS OF FACT

1.  The veteran served on active duty from February 12, 1974 
to February 10, 1978 and February 3, 1982 to February 28, 
1999.

2.  The veteran did not serve on active duty for a total of 
1,453 days between January 1, 1977 and June 30, 1985.


CONCLUSION OF LAW

The veteran's adjusted delimiting date for receiving 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), is March 9, 2005.  
38 U.S.C.A. §§ 3011, 3031, 3452, 3462 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.7044, 21.7050 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided with 
notification of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a).  It, 
however, is not clear that such notice is required in this 
case since the benefit sought is found in Chapter 30, Title 
38, United States Code (Montgomery GI Bill) ("Chapter 30").  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("[t]he 
notice and duty-to-assist provisions of the [VCAA] . . . are 
relevant to a different chapter of title 38, and do not apply 
to this appeal.")  

In addition, as will be explained below, the Board finds that 
in this case the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (providing that the VCAA has no 
effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing 
that VCAA not applicable where law, not factual evidence, is 
dispositive.)  Also, an opinion from the VA General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of  the time limit provisions of § 21.1032(a)."  In the 
instant case, the veteran filed his application for VA 
education benefits in April 2004.  Immediately thereafter, in 
correspondence dated in April 2004, the RO advised the 
veteran of what information and evidence was needed from him 
to process his application.  The veteran provided the RO with 
the requested information.  Based on the information provided 
to the veteran by the RO, the Board finds that the veteran 
was fully advised of the evidence necessary to substantiate 
his claim and that all relevant evidence necessary for an 
equitable disposition of his appeal has been obtained.  
The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 should 
not have been reduced by the number of days he did not serve 
on active duty between January 1, 1977, and June 30, 1985, 
because he was never informed that the law required such an 
adjustment.

Based on information provided by the Department of the Navy 
and the DD Form 214s, the veteran has verified honorable 
service for the following periods:  February 12, 1974 to 
February 10, 1978; February 3, 1982 to March 10, 1986; March 
11, 1986 to October 30, 1989; October 31, 1989 to November 
21, 1993; and November 22, 1993 to February 28, 1999.  An 
Adjustment Delimiting Date Worksheet shows that there are 
1,453 days between January 1, 1977 and June 30, 1985, during 
which the veteran did not serve on active duty.

The program of educational assistance established by Chapter 
34, Title 38, United States Code ("Chapter 34") was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3462(a) (West 2002).  
A veteran who served a continuous period of not less than 18 
months of active duty after January 31, 1955 and was released 
under conditions satisfying his or her active duty obligation 
was entitled to full-time educational assistance for a period 
of 45 months (or equivalent part-time assistance).  38 
U.S.C.A. § 3461(a) (West 2002).  As the veteran's first 
period of active service was from February 12, 1974 to 
February 10, 1978, he was entitled to Chapter 34 benefits.  
See 38 U.S.C.A. § 3452(a) (defining "eligible veteran" as 
any veteran who served on active duty for a period of more 
than 180 days, any part of which occurred after January 31, 
1955, and before January 1, 1977, and was discharged or 
released there from under conditions other than 
dishonorable).  

Since the veteran thereafter entered consecutive periods of 
service from February 3, 1982 until after December 1989, the 
veteran had remaining eligibility under Chapter 34 as of 
December 31, 1989 when it expired.  38 U.S.C.A. § 3462(a)(1), 
(e) (West 2002).  Nevertheless, under the law, an individual 
with remaining Chapter 34 eligibility is eligible for 
educational benefits under the Chapter 30 program if he meets 
the criteria set out in 38 U.S.C.A. § 3011(a) (West 2002) and 
38 C.F.R.         § 21.7044(a) (2004).  The veteran met these 
criteria, as he was on active duty during the period 
beginning on October 19, 1984 and ending on July 1, 1985, 
continued on active duty without a break in service, and 
served more than three years of continuous active duty in the 
Armed Forces.  38 U.S.C.A. § 3011(a)(1)(B)(i) (West 2002); 38 
C.F.R. § 21.7044(a)(4)(i) (2004).  The record does not show, 
and the veteran does not contend, that the veteran is 
eligible for Chapter 30 benefits on any other basis.  

In April 2004, the veteran applied for and was awarded 
Chapter 30 benefits.  The RO informed the veteran that the 
delimiting date for his receipt of such educational 
assistance was March 9, 2005.  The RO explained that the 
delimiting date was reduced by the time he did not serve on 
active duty between January 1, 1977 and June 30, 1985.

The governing legal criteria provide a ten-year period of 
eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits, 
and the referenced period begins on the date of the veteran's 
last discharge or release from active duty.  38 U.S.C.A. § 
3031(a) (West 2002); 38 C.F.R.                  § 21.7050(a) 
(2004).  In the instant case, the veteran's last discharge 
from service was February 28, 1999.

For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, as is the case here, the ten-year 
period of eligibility is reduced by an amount of time equal 
to the amount of time that the veteran was not serving on 
active duty during the period beginning on January 1, 1977 
and ending June 30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 
38 C.F.R. § 21.7050(b) (2004).

Based on the evidence of record, the Board finds that the 
veteran's delimiting date for his Chapter 30 educational 
assistance benefits is March 9, 2005.  It is undisputed that 
the veteran first entered on active duty in February 1974 and 
that he served for more than 180 days between February 1974 
and January 1, 1977; he consequently was eligible for Chapter 
34 benefits on account of that period of service, and he had 
remaining eligibility under Chapter 34 as of December 31, 
1989 (since he had subsequent discharges in February 1978 and 
February 1999).  The veteran therefore was entitled to 
Chapter 30 benefits under the provisions of 38 U.S.C.A.                   
§ 3011(a)(1)(B)(i) (but not under any other provision).  The 
record shows that the veteran was not on active service for a 
total of 1,453 days between January 1, 1977, and June 30, 
1985.  Consequently, the veteran's unadjusted delimiting date 
of March 1, 2009 must be reduced by 1,453 days, resulting in 
an adjusted delimiting date of March 9, 2005.  38 U.S.C.A. § 
3031(e) (West 2002); 38 C.F.R. § 21.7050(b) (2004).  

The Board acknowledges the veteran's argument that his 
delimiting date should not be adjusted because he was not 
informed by his service department or VA that his delimiting 
date was affected by his prior periods of service.  The legal 
criteria governing the payment of education benefits, 
however, are clear and specific, and the Board is bound by 
them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").

While sympathetic to the veteran's contentions, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a),(c) (West 
2002).  In the instant case, the governing law and 
regulations require the original delimiting date of March 1, 
2009, to be reduced by 1,435 days, resulting in a properly 
adjusted delimiting date of March 9, 2005.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must therefore be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).






ORDER

The appeal is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


